Citation Nr: 0911200	
Decision Date: 03/26/09    Archive Date: 04/01/09

DOCKET NO.  06-15 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased rating for intervertebral 
disc syndrome of the lumbar spine, currently evaluated as 20 
percent disabling.

2.  Entitlement to an increased rating for radiculopathy of 
the right lower extremity, currently evaluated as 10 percent 
disabling.

3.  Entitlement to an increased rating for radiculopathy of 
the left lower extremity, currently evaluated as 10 percent 
disabling.

4.  Entitlement to service connection for a bilateral knee 
disorder.

5.  Entitlement to a total disability rating for compensation 
based on individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The Veteran served in the Indiana State and Kentucky State 
Army National Guard from October 1979 to August 1996.  He 
served on active duty from January 1980 to May 1980.  He also 
had a period of active duty for training (ACDUTRA) in August 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 2005, March 2006, and November 
2007 rating decisions by the Department of Veterans Affairs 
(VA) Regional Office in Indianapolis, Indiana (RO).  

The issues of entitlement to service connection for a right 
ankle disorder and entitlement to a total disability rating 
for compensation based on individual unemployability (TDIU) 
are addressed in the remand portion of the decision below, 
and are remanded to the RO via the Appeals Management Center 
in Washington, D.C.


FINDINGS OF FACT

1.  The medical evidence shows that the Veteran's 
intervertebral disc syndrome of the lumbar spine (low back 
disorder) is manifested by forward flexion to 45 and 70 
degrees and there is no medical evidence of bed rest 
prescribed by a physician.

2.  The medical evidence shows that the Veteran's right lower 
extremity radiculopathy is manifested by no more than 
moderate incomplete paralysis of the sciatic nerve.   

3.  The medical evidence shows that the Veteran's left lower 
extremity radiculopathy is manifested by no more than 
moderate incomplete paralysis of the sciatic nerve.   

4.  The competent medical evidence of record demonstrates 
that a bilateral knee disorder is not related to active 
military service or to the Veteran's service-connected low 
back disability.



CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation for a low back 
disorder have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2008). 

2.  The criteria for a 20 percent evaluation, but no more, 
for right lower extremity radiculopathy have been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 
4.124a, Diagnostic Code 8520 (2008).  

3.  The criteria for a 20 percent evaluation, but no more, 
for left lower extremity radiculopathy have been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 
4.124a, Diagnostic Code 8520 (2008). 

4.  A bilateral knee disorder was not incurred in or 
aggravated by active military service, and is not proximately 
due to or the result of a service-connected disability.  38 
U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.159, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims for entitlement to 
increased evaluations for a low back disorder, right lower 
extremity radiculopathy, and left lower extremity 
radiculopathy, and entitlement to service connection for a 
bilateral knee disorder, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2008).  Prior to October 2007 and November 2007 
readjudications of the Veteran's claims, October 2004, March 
2005, December 2005, and March 2006 letters satisfied the 
duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (noting that a VCAA defect may be cured by the 
issuance of a fully compliant notification letter followed by 
a re-adjudication of the claim).  Additionally, with regard 
to his claims for increased evaluations, prior to a November 
2007 readjudication, the October 2004 letter, the March 2006 
letter, and the March 2006 and October 2007 statements of the 
case notified the Veteran that he must submit, or request 
that VA obtain, evidence of the worsening of his disabilities 
to include the effects on his employment and daily life, the 
specific requirements to obtain a higher rating under the 
applicable diagnostic code, and notice of the different types 
evidence available to demonstrate the above.  Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008); see also Prickett, 20 Vet. 
App. at 376.  The letters also requested that the Veteran 
provide any evidence in his possession that pertained to his 
claims.  38 C.F.R. § 3.159(b)(1).  Further, the purpose 
behind the notice requirement has been satisfied because the 
Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims, to 
include the opportunity to present pertinent evidence.  
Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); 
Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) 
(holding that although VCAA notice errors are presumed 
prejudicial, reversal is not required if VA can demonstrate 
that the error did not affect the essential fairness of the 
adjudication).

The Veteran's service treatment records, VA medical treatment 
records, VA examination reports, Social Security 
Administration (SSA) records, and identified private medical 
records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  There is no indication in the record that 
additional evidence relevant to the issues decided herein is 
available and not part of the claims file.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006); see 
also Dingess/Hartman, 19 Vet. App. 473. 

I.  Increased Rating Claims

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2008).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2008).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2008).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of any disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the Veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, 
appropriate when the factual findings show distinct time 
periods in which a disability exhibits symptoms that warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

By a November 1997 rating decision, the RO granted service 
connection for a low back disability and assigned a 20 
percent evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 
5293, effective November 6, 1996.  In an April 1999 rating 
decision, the RO continued the 20 percent evaluation under 
Diagnostic Code 5293.  In a November 1999 rating decision, 
the RO granted an increased evaluation of 40 percent for the 
Veteran's low back disability under Diagnostic Code 5293, 
effective September 15, 1999.  In a June 2001 rating 
decision, the RO granted a 100 percent evaluation based on 
convalescence for the period of January 17, 2001 through June 
1, 2001, and continued the 40 percent evaluation under 
Diagnostic Code 5293 on and after June 2, 2001.  In September 
2004, the Veteran filed a claim for an increased evaluation.  
In a January 2005 rating decision, the RO continued the 40 
percent evaluation under Diagnostic Code 5243.  In March 
2005, the Veteran filed a notice of disagreement.  In a March 
2006 statement of the case and in a separate March 2006 
rating decision, the RO recharacterized the rating criteria 
under which the Veteran's low back disability was evaluated, 
and assigned a 20 percent evaluation for intervertebral disc 
syndrome of the lumbar spine under Diagnostic Code 5243, 
effective September 24, 2004, and assigned separate 10 
percent evaluations for radiculopathy of the right and left 
lower extremities under Diagnostic Code 8520, effective 
September 24, 2004.  The Veteran perfected his appeal in May 
2006.

The Veteran contends that an increased evaluation is 
warranted for his service-connected low back disability and 
radiculopathy of the right and left lower extremities.  
During a July 2007 hearing before the RO, the Veteran 
testified that he had daily low back pain, muscle spasms, 
difficulty lifting and bending, trouble standing and sitting, 
and back stiffness.  He also reported that his primary care 
physician told him to lie down and rest if his back hurt too 
much.  He noted that the longest he has had to stay in bed 
due to back pain was two days, and that he had bed rest at 
least once per week for 6 to 8 hours.  He also noted trouble 
driving a car and performing daily activities, such as 
grocery shopping and mowing the lawn.  At a January 2009 
hearing before the Board, the Veteran stated that he had bed 
rest three to four days per week, and that he could not stand 
or sit for long without pain.  He also complained of back 
spasms.  He reported that treatment for his back pain 
included pain medication, ice, and heat, and that his doctor 
recommended bed rest.  The Veteran also noted weakness and 
instability in his legs and falls due to the radiculopathy 
into his legs.

VA treatment records from July 2004 through October 2007 
reveal complaints of and treatment for back pain.  A December 
2004 x-ray of the lumbar spine revealed mild degenerative 
changes of the lower lumbar spine with anterior osteophyte 
formation at L3 and L4.  Vertebral body heights and 
intervertebral disc space was preserved, but there was facet 
hypertrophy at multiple levels.  A September 2005 magnetic 
resonance imaging (MRI) scan of the lumbar spine showed a 
small left foraminal disc protrusion at L3-L4 which caused 
moderate left foraminal narrowing.  A January 2007 VA 
treatment record reflects the Veteran's complaints of low 
back pain.  The record indicates that an MRI showed disc 
protrusion between L3-L4.

In December 2004, the Veteran underwent a VA examination.  He 
complained of chronic low back pain over the prior eight 
months, which was midline in his thoracic and throughout the 
lumbar region of his back.  He also noted that the pain 
radiated down his legs and that he had numbness in his feet.  
He reported that the radiating pain occurred four to five 
times per week, and that the tingling in his feet occurred 
two to three times per week, lasting about 10 to 15 minutes 
at a time.  Physical examination revealed range of motion 
showing forward flexion to 45 degrees, extension to 10 
degrees with pain, right lateral flexion to 25 degrees, left 
lateral flexion to 20 degrees, and right and left lateral 
rotation to 30 degrees.  There was tenderness to palpation at 
the midline.  Straight leg raises were positive on the right 
with numbness and tingling in the feet.  There was diminished 
sensation on the right in the distal pulse and tibial nerve 
distribution and good sensation in the superficial peroneal 
distribution.  On the left, there was good sensation to light 
touch and distal pulse, superficial peroneal, and tibial 
nerve distributions.  On the right, the Veteran had 4/5 
dorsiflexion and plantar flexion and 5/5 extensor hallucis 
longus and flexor hallucis longus.  On the left, there was 
4+/5 dorsiflexion and plantar flexors and 5/5 extensor 
hallucis longus and flexor hallucis longus.  There was 4/5 
iliopsoas and 5/5 knee extensors and knee flexors.  The 
Veteran had 1+ knee jerk and Achilles reflexes bilaterally.  
The impression was increasing radicular symptoms, especially 
on the right side.

In July 2005, the Veteran underwent a VA spine examination.  
He complained of constant severe low back pain with muscle 
spasms.  He noted that the back pain radiated to his legs and 
feet almost every day with repetitive activity of the spine.  
He reported that, after repetitive activity, he needs to lie 
down and rest.  He noted 125 incapacitating episodes in the 
prior 12 months.  He reported that the episodes lasted 
between five minutes and a couple of hours, and that he 
treated himself with a TENS unit, ice, and rest.  He denied 
any visits to the hospital for back pain.  Physical 
examination of the back revealed the Veteran's skin to be 
intact except for a longitudinal well-healed scar.  Range of 
motion revealed flexion to 70 degrees, extension to 10 
degrees with pain at the extremes and at the mid point at the 
arch of spine motion.  There was limited rotation to 10 
degrees bilaterally with no pain and lateral bending to about 
20 degrees with pain during the arch of motion throughout and 
increasing at the extremes of motion.  There was tenderness 
to the entire spine especially in the right paraspinal area.  
Straight leg raise testing revealed pain in the buttocks 
bilaterally.  Deep tendon reflexes at the knee were 1+ and 
equal and at the ankle were 0 and equal.  Distally, extensor 
hallucis longus, dorsiflexion, and plantar flexion were 5/5.  
Sural, saphenous, deep peroneal, and superficial peroneal 
nerve distribution sensations were intact to light touch, 
except for on the right side where it was diminished in the 
superficial peroneal nerve distribution as well as on the 
lateral side of the leg.  The Veteran had 2+ dorsal pedis 
pulses and the distal fibula was tender to palpation.  

In July 2005, the Veteran underwent a VA peripheral nerves 
examination.  He complained of constant pain in the low back 
with pain radiating into his legs with paresthesias in the 
bottom of both feet.  He noted that the pain level was 7 out 
of 10, and that prolonged sitting and standing worsened the 
pain.  He also indicated that his function was reduced as a 
result of his low back pain.  He reported that he was able to 
walk two blocks with a walker and a cane.  He stated that he 
was not working, and that he quit factory work in 1999 due to 
back pain.  He denied bowel or bladder retention and 
incontinence, as well as fever, chills, and weight loss.  
Physical examination of the back revealed tight lumbar 
paraspinals and a well-healed lumbar scar.  There was 
tenderness over both SI joints, but the VA examiner was 
unable to check the Veteran's mobility and range of motion 
due to an ankle injury.  The Veteran's gait was antalgic with 
a straight cane.  X-rays of the lumbosacral spine from 2004 
showed degenerative joint disease and multi-level facet 
disease.  Physical examination of the lower extremities 
showed proximal right and left lower extremity strength of 
5/5.  There was 4/5 distal strength of the right lower 
extremity due to an ankle injury.  The Veteran had breakaway 
muscle strength, and muscle stretch reflexes at the patella 
and Achilles were 2/3 bilaterally.  Straight leg raises were 
negative and a Faber's test was positive bilaterally.  
Sensation was nondermatomal.  There was decreased sensation 
at L1 and L2 on the right to pinprick, and sensation was 
absent at L4 and L5 bilaterally.  Sensation was intact at S1 
on the right and absent on the left.  The diagnosis was 
history of back pain status post foraminotomy of L3-L4, L5-
S1, with chronic low back pain and diffuse paresthesias.  

A November 2005 addendum to the July 2005 VA spine 
examination report reveals that a September 2005 MRI of the 
lumbosacral spine showed a small left foraminal disc 
protrusion at the L3-L4 level which may have been consistent 
with left-sided radiculopathic symptoms.  The examiner noted, 
however, that the MRI results did not square with the 
findings of the July 2005 examination because the Veteran's 
symptoms were primarily right-sided at that time.  Also, 
during the examination, the Veteran did have intact light 
touch sensation over the L4 nerve root distribution on the 
left side, which would indicate, in combination with the MRI 
data, that even though there might have been some foraminal 
narrowing on the left side, there was not enough to cause 
clinical symptoms of numbness over the left foot.  The 
examiner further stated that the clinical findings could 
easily be explained by foraminal stenosis caused by a 
generalized disc bulge at L4-L5 with bilateral facet joint 
disease as found in the MRI.  Accordingly, the examiner 
concluded that the previous diagnosis of lumbosacral nerve 
root radiculopathy on the right side was still valid and 
consistent with findings of facet joint disease and 
compression of the Veteran's lumbosacral nerve roots.  A 
November 2005 addendum to the July 2005 VA peripheral nerves 
examination reveals that a September 2005 MRI of the lumbar 
spine showed a disc protrusion at L3-L4 with moderate left 
foraminal narrowing, disc bulges at L4-L5 and L5-S1, and 
bilateral facet joint disease throughout the lumbar spine.  
There was also mild bilateral foraminal narrowing at L4-L5 as 
well as post-surgical changes.  The examiner noted that 
foraminal narrowing can cause radiculopathy and that the 
lumbar MRI also showed significant low back disk disease.  In 
addition, on examination, there was evidence of sacroiliac 
joint pain, but this would not account for his symptoms of 
radiating pain.  The examiner concluded that the Veteran's 
examination history and MRI were consistent with bilateral 
lumbar radiculopathy, which was the cause of his paresthesias 
in his lower extremities.

In January 2006, the Veteran underwent another VA 
examination.  He complained of chronic pain in the 
lumbosacral spine.  He denied any incapacitating episodes 
related to his low back disorder in the past 12 months.  He 
also denied any epidural blockades and use of pain medication 
in the prior 12 months.  The Veteran had mild limping on the 
right leg due to right knee pain.  He noted that he had not 
worked since 2000, and that prior to 2000, he worked as a hog 
farmer.  The Veteran reported that he had no bowel or bladder 
complaints.  Physical examination of the spine revealed 
normal configuration with a well-healed large surgical scar 
from a previous lower back surgery.  There was pain on 
palpation at L4, L5, and S1 with painful limited range of 
motion.  Range of motion showed forward flexion to 70 
degrees, extension to 10 degrees, right and left lateral 
bending to 30 degrees, and right and left rotation to 30 
degrees.  There was no spasm of the paravertebral muscles.  
The Veteran's back pain radiated mainly to the left 
sacroiliac joint.  There were no complaints of numbness or 
paresthesia during the examination.  During repetitive motion 
testing, the Veteran had increased pain, easy fatigability, 
lack of endurance, and decreasing range of motion with five 
more degrees.  Neurological examination revealed deep tendon 
reflexes of 3+ bilaterally.  Straight-leg raises were 
negative from sitting and lying positions.  A pinprick test 
revealed normal skin sensitivity.  The Veteran was able to 
tip-toe and to stay on his heels.  His gait was antalgic with 
limping on the right side mainly due to right knee pain.  The 
diagnosis was chronic lumbosacral spine pain with 
degenerative joint disease, bulging disk, and bilateral 
foraminal narrowing, status post left laminectomy and 
foraminotomy, with left radiculopathy.


A February 2006 VA peripheral nerves examination notes the 
Veteran's complaints of occasional severe pain spasms mainly 
down the left leg and sometimes down the right leg.  The 
Veteran reported multiple falls due to acute pain attacks and 
stated that he took pain medication.  He also noted severe 
incapacitating episodes five to six times per month, and 
reported that he had approximately 60 to 72 episodes during 
the prior 12 month period.  He noted that the episodes lasted 
between seconds to 15 minutes at a time, and indicated that 
he had to lie still during an episode.  The Veteran also 
stated that the episodes sometimes result in significant 
orthopedic type injuries to his knees and ankles.  Physical 
examination of the left lower extremity showed no overt 
sensory change and no weakness.  The Veteran described pain 
in the sciatic nerve distribution.  The diagnosis was sciatic 
nerve pain in the left leg, as described by the Veteran.

SSA records reveal that the Veteran is receiving disability 
benefits for disorders of the back.  The records note a 
disability onset date of September 1, 1999.  In a July 2005 
disability report, the Veteran noted constant pain, 
difficulty walking and lifting, and trouble sleeping, due to 
his back pain.  An August 2005 functional capacity assessment 
reveals primary diagnoses of lumbar pain and non-union right 
fibular fracture.  The assessment also revealed limitations 
of lifting 10 pounds, standing or walking for no more than 6 
hours in an 8 hour workday with use of a medically required 
handheld assistive device for ambulation, and sitting for a 
total of 6 hours in an 8 hour workday.  The Veteran's ability 
to push and pull were unlimited.  The assessment also notes 
the Veteran's complaints of chronic low back pain.  Straight 
leg raises elicited gluteal and hamstring pain.  The 
Veteran's gait was antalgic and a cane was necessary to 
decrease weight bearing on the Veteran's healing fibular 
fracture.  Postural limitations included occasional climbing, 
balancing, stooping, kneeling, crouching, and crawling.  

In support of his claim, the Veteran submitted statements 
from his wife, D.S., L.M., and B.M.  The Veteran's wife 
stated that the Veteran had back spasms, constant back pain, 
difficulty walking, and trouble sitting and standing.  D.S. 
and B.M. reported that the Veteran fell a lot.

A June 2007 VA peripheral nerves examination notes the 
Veteran's complaints of low back pain radiating to both lower 
extremities with occasional numbness and paresthesia.  
Physical examination revealed the Veteran's cranial nerves 
from II through XII to be normal and his memory to be intact.  
Deep tendon reflexes were 1+ and equal bilaterally.  
Straight-leg raising was negative from the sitting position, 
1+ in the left from flexion of 60 degrees, and 1+ in the 
right from flexion of 65 degrees.  A Babinski test was 
negative bilaterally and a pinprick test revealed normal skin 
sensitivity.  The Veteran was able to tiptoe and stay on his 
heels, and there was no sensory, motor impairment, or 
paralysis related to his lower back disorder.  There was 
limited range of motion of the lumbosacral spine due to the 
low back disorder, and the Veteran's gait was limping on the 
right leg with the help of a cane due to a right knee 
disorder.  The VA examiner noted that the Veteran's limping 
was not related to his lower back disorder.  The diagnoses 
were chronic lumbosacral spine pain with degenerative disc 
disease and disc protrusion and bilateral radiculopathy, more 
expressed in the right.  

The Veteran also underwent a VA spine examination in June 
2007.  The Veteran complained of low back pain radiating to 
both sacroiliac joints and both lower extremities with 
tingling paresthesias in both lower extremities.  He denied 
bowel or bladder complaints and numbness.  He also reported 
that he was not working, and that he was receiving disability 
benefits.  He denied any incapacitating episodes in the prior 
12 month period and also denied any hospital admissions 
related to his low back disorder.  The Veteran's gait was 
limping on the right leg with use of a cane due to a right 
knee disorder.  Physical examination of the lumbosacral spine 
revealed pain on palpation at the L4-L5-S1 levels with 
painful and limited range of motion.  Range of motion showed 
forward flexion to 70 degrees, extension to 10 degrees, right 
and left lateral bending to 30 degrees, and right and left 
rotation to 30 degrees.  There was no spasm of the 
paravertebral muscles.  During repetitive motion testing, the 
Veteran had increased pain, easy fatigability, lack of 
endurance, and decrease of flexion and extension with five 
more degrees.  The Veteran's low back pain radiated to both 
sacroiliac joints and both lower extremities.  The diagnoses 
were chronic lumbosacral spine pain with degenerative disc 
disease and bulging disc and bilateral radiculopathy.

Under the rating criteria for spine disabilities, a 100 
percent evaluation is assigned for unfavorable ankylosis of 
the entire spine.  A 50 percent evaluation is assigned for 
unfavorable ankylosis of the entire thoracolumbar spine.  A 
40 percent evaluation is assigned for forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 
4.71a, General Rating Formula For Diseases And Injuries Of 
The Spine (General Rating Formula) (2008).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  38 C.F.R. § 4.71a, General Rating Formula, Note 
(2); see also 38 C.F.R. § 4.71a, Plate V (2008).  Any 
associated objective neurological abnormalities, including, 
but not limited to, bowel or bladder impairment, are to be 
rated separately, under an appropriate diagnostic code.  38 
C.F.R. § 4.71a, General Rating Formula, Note (1).  

Intervertebral disc syndrome is rated under the General 
Rating Formula or under the Formula For Rating Intervertebral 
Disc Syndrome Based On Incapacitating Episodes (Formula for 
Rating Incapacitating Episodes), whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5243; see also 38 
C.F.R. § 4.25 (2008).  Under the Formula for Rating 
Incapacitating Episodes, a 40 percent evaluation is assigned 
for intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months, and a 60 percent evaluation 
is assigned for incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months.  38 
C.F.R. § 4.71a, Diagnostic Code 5243.  An incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  38 
C.F.R. § 4.71a, Formula for Rating Incapacitating Episodes, 
Note (1). 

The RO assigned a 20 percent evaluation for the Veteran's 
lumbar spine disability under the General Rating Formula.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5243.  Under the 
General Rating Formula, a 20 percent evaluation is assigned 
for forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees, or the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees, or muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  38 
C.F.R. § 4.71a, General Rating Formula.

The evidence of record indicates lumbar spine forward flexion 
to 45 and 70 degrees.  Additionally, there was extension to 
10 degrees, right lateral flexion to 20, 25, and 30 degrees, 
left lateral flexion to 20 and 30 degrees, and right and left 
rotation to 10 and 30 degrees.  Thus, forward flexion is not 
limited to 30 degrees.  In addition, there is no evidence of 
favorable or unfavorable ankylosis of the thoracolumbar or 
entire spine.  Accordingly, an evaluation in excess of 20 
percent for a lumbar spine disability is not warranted under 
the General Rating Formula.  38 C.F.R. § 4.71a, Diagnostic 
Code 5243, General Rating Formula.  

Additionally, an evaluation in excess of 20 percent under the 
Formula for Rating Incapacitating Episodes is not warranted 
because there is no credible competent evidence of record 
that the Veteran had physician-ordered periods of bed rest 
and treatment by a physician.  The Board acknowledges the 
Veteran's testimony during his June 2007 hearing before the 
RO and during his January 2009 Board hearing that he required 
bed rest three to four days per week as a result of his low 
back disability and that his primary care physician told him 
to lay down and relax if his back hurt too much.  In 
addition, the Veteran reported a history of incapacitating 
episodes during his July 2005 and February 2006 VA 
examinations.  However, the evidence of record also reveals 
that the Veteran denied a history of incapacitating episodes 
during his January 2006 VA examination and during his June 
2007 VA examination.  The Veteran's statements regarding 
whether he has had physician prescribed incapacitating 
episodes are inconsistent.  See Elkins v. Brown, 5 Vet. App. 
474, 478 (1993); Layno v. Brown, 6 Vet. App. 465, 469 (1994); 
LeShore v. Brown, 8 Vet. App. 406 (1995).  Moreover, there is 
no evidence in the Veteran's medical records indicating that 
bed rest was prescribed by any physician.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243, Formula for Rating Incapacitating 
Episodes; see Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

The Board has also considered 38 C.F.R. §§ 4.40, 4.45 (2008), 
addressing the impact of functional loss, weakened movement, 
excess fatigability, incoordination, and pain.  See also 
Deluca v. Brown, 8 Vet. App. 202, 206 (1995).  The Veteran 
consistently reported low back pain.  He noted that the pain 
worsened with prolonged sitting and standing, and that he 
stopped working due to back pain.  He also reported flare-ups 
five to six times per month.  However, the objective evidence 
of record does not to show that the Veteran's spine disorder 
causes a level of functional loss greater than that already 
contemplated by the assigned evaluation.  Id.  Physical 
examination regularly showed pain on palpation at L4, L5, and 
S1, but no spasm of the paravertebral muscles.  Although 
there is evidence that the Veteran's spine extension and 
flexion are limited by pain, the extent to which they are 
additionally limited would not merit an evaluation greater 
than 20 percent under the General Rating Formula.  See id.; 
see also 38 C.F.R. § 4.71a, General Rating Formula.  
Specifically, both the January 2006 and the June 2007 VA 
examiners found that, during repetitive motion testing, the 
Veteran had increased pain, easy fatigability, lack of 
endurance, and decrease of flexion and extension with five 
additional degrees.  The additional five degrees of limited 
motion added to the Veteran's range of motion showing forward 
flexion to 70 degrees and extension to 10 degrees would not 
result in an evaluation greater than 20 percent.  Moreover, 
the evidence does not reflect functional loss beyond that 
contemplated in the currently assigned evaluation.  
Accordingly, the Veteran is not entitled to an increased 
evaluation based on these provisions because the evidence of 
record shows no additional functional impairment, 
fatigability, incoordination, weakness, or pain beyond that 
already contemplated within a 20 percent evaluation.  38 
C.F.R. §§ 4.40, 4.45; see also Deluca, 8 Vet. App. at 206.

As noted above, the March 2006 rating decision in this case 
recharacterized the Veteran's evaluation for his service-
connected low back disorder and assigned separate evaluations 
of 10 percent for right and left lower extremity 
radiculopathy, effective September 24, 2004, under the 
provisions of Diagnostic Code 8520, which contemplates 
paralysis of the sciatic nerve.  38 C.F.R. § 4.124a, 
Diagnostic Code 8520.  Evaluations of 10, 20, 40, and 60 
percent are warranted for mild, moderate, moderately severe, 
or severe (with marked muscular atrophy) incomplete paralysis 
of the sciatic nerve, respectively.  Id.  The maximum 80 
percent evaluation is warranted when there is complete 
paralysis of the sciatic nerve; when the foot dangles and 
drops, when there is no active movement possible for muscles 
below the knee, or when flexion of knee is weakened or (very 
rarely) lost.  Id.  The term "incomplete paralysis" 
indicates a degree of lost or impaired function substantially 
less than the type picture for complete paralysis for a 
particular nerve, whether due to varied level of the nerve 
lesion or to partial regeneration.  When the involvement is 
wholly sensory, the rating should be for the mild, or at 
most, the moderate degree.  38 C.F.R. § 4.124a.

With respect to the Veteran's radiculopathy of the right and 
left lower extremities, the Board finds that 20 percent 
evaluations are warranted.  The evidence most closely 
approximates moderate incomplete paralysis of the sciatic 
nerve, due to objective evidence of shooting pain, radiating 
pain, numbness, paresthesias, some decreased sensation, 
positive straight leg raise in the left from flexion of 60 
degrees, positive straight leg raise in the right from 65 
degrees, and an antalgic gait.  But 40 percent evaluations 
manifested by moderately severe incomplete paralysis are not 
demonstrated because the evidence of record also showed no 
objective evidence of sensory changes, no leg or foot 
weakness, normal reflexes, and good muscle strength.  38 
C.F.R. § 4.124a, Diagnostic Code 8720.   

The Board has also considered the issue of whether the 
schedular evaluations are inadequate, thus requiring that the 
RO refer the claim to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for consideration 
of "an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities."  38 C.F.R. § 
3.321(b)(1) (2008).  "The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular scheduler standards."  Floyd 
v. Brown, 9 Vet. App. 88 (1996).  If the rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology, then the Veteran's disability picture is 
contemplated by the rating schedule, and the assigned 
schedular evaluation is adequate, and no referral is 
required.  Thun v. Peake, 22 Vet. App. 111 (2008).  

In this regard, the Board finds that the schedular 
evaluations in this case are adequate.  Higher compensable 
ratings are provided for certain manifestations of the 
service-connected low back disorder and radiculopathy of the 
right and left lower extremities, but the medical evidence 
reflects that those manifestations are not present in this 
case.  As demonstrated by the medical evidence of record, the 
Veteran's low back disorder is manifested by lumbar spine 
forward flexion to 45 and 70 degrees.  Additionally, there 
was extension to 10 degrees, right lateral flexion to 20, 25, 
and 30 degrees, left lateral flexion to 20 and 30 degrees, 
and right and left rotation to 10 and 30 degrees.  Thus, 
forward flexion is not limited to 30 degrees.  In addition, 
there is no evidence of favorable or unfavorable ankylosis of 
the thoracolumbar or entire spine.  Radiculopathy of both the 
right and left lower extremities are wholly sensory, without 
evidence of weakness, and with good muscle strength.  
Accordingly, the evaluations assigned herein reasonably 
describe the Veteran's disability level and symptomatology 
and, therefore, a schedular evaluation is adequate and no 
referral is required.  See 38 C.F.R. § 4.114, Diagnostic Code 
7346; see also VAOPGCPREC 6-96; 61 Fed. Reg. 66749 (1996).  

Finally, in reaching these decisions the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against an increased evaluation for a low 
back disability, and against separate ratings in excess of 20 
percent for radiculopathy of the right and left lower 
extremities, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  After review of the 
evidence, there is no evidence of record that warrants a 
rating in excess of 20 percent for a lumbar spine disability 
or ratings in excess of separate 20 percent for radiculopathy 
of the right or left lower extremities at any time during the 
period pertinent to this appeal.  38 U.S.C.A. 5110 (West 2002 
& Supp. 2007); see also Hart, 21 Vet. App. 505. 



II.  Service Connection Claim

The Veteran contends that service connection for a bilateral 
knee disorder, to include as due to his service-connected low 
back disorder, is warranted.  Specifically, the Veteran 
alleges that his low back disorder and radiculopathy of the 
lower extremities causes him to fall, and that his bilateral 
knee disorder is the result of these falls.  During his 
January 2009 hearing before the Board, the Veteran testified 
that he fell, injured his right knee, and had right knee 
surgery.

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, the following must be shown: (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 
(1999).

Service connection may be established on a secondary basis 
for a disability which is shown to be proximately due to or 
the result of a service connected disease or injury.  38 
C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  Id.; Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc) (additional disability resulting 
from aggravation of a nonservice-connected disorder by a 
service-connected disorder is also compensable under 38 
C.F.R. § 3.310).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 
(1999).

The Veteran's service treatment records are negative for any 
complaints, treatment, or diagnoses of a bilateral knee 
disability.  

VA treatment records from November 2001 through March 2006 
reveal complaints of and treatment for a bilateral knee 
disorder.  November 2001 x-rays of the right and left knees 
revealed radiographically normal bilateral knee joints.  A 
December 2001 magnetic resonance imaging of the right knee 
showed a free edge tear in the anterior horn of the medial 
meniscus.  A May 2002 treatment record notes the Veteran's 
complaints of knee pain.  Treatment records from February 
2004 through April 2004 show the Veteran's continued 
complaints of bilateral knee pain.  A February 2004 x-ray of 
the right knee showed very mild degenerative disease in the 
right femoral patellar joint.  In May 2004, the Veteran 
underwent a right plica take down with right arthroscopy and 
medial meniscal repair.  The preoperative diagnosis was right 
medial meniscus tear.  The postoperative diagnosis was right 
plica with small medial meniscal tear.  Treatment records 
from May 2004 through June 2004 reveal the Veteran's 
continued complaints of right knee pain.  There was mild 
tenderness in the right knee and full range of motion.  A 
March 2005 treatment record notes the Veteran's complaints of 
right knee instability.  Physical examination showed the 
right knee to be mildly tender with normal range of motion.  
The diagnosis was right knee instability.  A March 2005 x-ray 
of the bilateral knees showed no acute radiographic bony 
abnormalities of the left or right knee.

In June 2005, the Veteran underwent a VA examination.  He 
complained of right knee pain which he attributed to his back 
pain.  He reported that he had multiple falls on his right 
knee as a result of back spasms and that he eventually 
sustained a meniscus tear on the right side which was treated 
with arthroscopy.  He noted continued complaints of swelling 
and pain with repetitive activity of the right knee.  
Physical examination revealed antalgic gait on the right 
side.  The Veteran ambulated with the use of a cane.  There 
was a well-healed arthroscopy scar on the right knee.  Range 
of motion of the right knee was -5 degrees shy of full 
extension to 135 degrees of flexion.  The right knee was 
stable to varus and valgus stressing and a Lachman's test and 
a McMurray's test were both negative.  Right quadricep 
strength was 5/5 and there was joint line tenderness medially 
and patellofemoral tenderness anteriorly.  The diagnosis was 
mild degenerative joint disease of the right knee status post 
arthroscopy.

In January 2006, the Veteran underwent another VA 
examination.  Physical examination of the right knee revealed 
normal configuration.  There was pain on palpation over the 
medial joint compartment.  There was painful and mild 
limitation of flexion in the right knee joint, but flexion 
was possible up to 135 degrees.  There was full extension of 
the right knee joint.  Stability of the medial and lateral 
collateral ligament and the anterior and posterior cruciate 
ligaments was good.  There was crepitation during movement in 
the right knee joint.  A McMurray's test and a Lachman's test 
were negative.  There was increased pain, easy fatigability, 
lack of endurance, and decreasing range of motion during 
repetitive motion, and the Veteran's gait on the right was 
limping because of right knee pain without the use of 
assistive devices.  Physical examination of the left knee 
showed no pain on palpation and movement in the left knee 
joint.  During repetitive motion of the left knee, the 
Veteran complained of pain from 135 degrees of flexion.  
However, the VA examiner found that the Veteran had full 
flexion and extension of the left knee.  There was good 
stability of the medial and lateral collateral ligaments and 
anterior and posterior cruciate ligaments.  A McMurray's test 
and a Lachman's test were both negative.  There was normal 
gait with the left leg.  X-rays of the knees revealed 
bilateral degenerative joint disease.  The diagnoses were 
degenerative joint disease of the bilateral knees and right 
knee joint sprain with medial meniscus tear, status post 
medial meniscectomy.  After reviewing the Veteran's claims 
file, the VA examiner concluded that the Veteran's bilateral 
knee disorder was "not likely related to his lower back 
condition with chronic pain and occasional muscle spasm."  
The VA examiner explained that the Veteran's low back pain 
with muscle spasms were not likely the cause of his fall and 
tear of the medial meniscus of his right knee and the 
contusion of his left knee.  The VA examiner also noted that 
the Veteran's service treatment records were negative for any 
findings of a bilateral knee disorder.

In support of his claim, the Veteran submitted statements 
from his wife, D.S., L.M., and B.M.  The Veteran's wife 
stated that the Veteran had back spasms, constant back pain, 
difficulty walking, and trouble sitting and standing.  D.S. 
and B.M. reported that the Veteran fell a lot.

The Board finds that the medical evidence of record does not 
support service connection for a bilateral knee disorder as 
secondary to his service-connected low back disability.  
There is a current diagnosis of a bilateral knee disorder.  
See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding 
that the existence of a current disability is the cornerstone 
of a claim for VA disability compensation).  However, the 
January 2006 VA examiner opined that the Veteran's knee 
symptoms were not related to his low back disability.  See 
Allen, 7 Vet. App. 439 (holding that service connection on a 
secondary basis requires evidence sufficient to show that the 
current disability was caused or aggravated by a service-
connected disability); see also Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991) (holding that the Board is not free to 
substitute its own judgment for that of an expert).  Although 
the Veteran asserts that his bilateral knee disorder is 
related to his service-connected low back disability, the 
Veteran's statements are not competent evidence to provide 
such a medical opinion.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992) (noting that the veteran is not 
qualified to offer a medical opinion, but may speak to his 
symptoms, their duration, and their severity).  Accordingly, 
service connection for a bilateral knee disorder, as caused 
or aggravated by the service-connected low back disability, 
is not warranted.

The medical evidence of record also does not support direct 
service connection for a bilateral knee disorder.  As noted 
above, the medical evidence reveals a diagnosis of a 
bilateral knee disorder.  See Degmetich, 104 F.3d at 1333.  
The service treatment records are negative for a diagnosis of 
a bilateral knee disorder or any reports of pain.  See 
Hickson, 12 Vet. App. at 253 (holding that service connection 
requires medical, or in certain circumstances, lay evidence 
of in-service incurrence or aggravation of a disease or 
injury).  Moreover, there is no medical evidence of record 
that shows that a bilateral knee disorder is related to 
service.  See id. (holding that service connection requires 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability).  The first 
medical evidence of a knee disorder was in December 2001, 
over 21 years after service discharge.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did 
not err in denying service connection when the veteran failed 
to provide evidence which demonstrated continuity of 
symptomatology, and failed to account for the lengthy time 
period for which there is no clinical documentation of 
disorder).  Accordingly, direct service connection for a 
bilateral knee disorder is not warranted.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the Veteran's claim, the doctrine 
is not for application.  Gilbert, 1 Vet. App. at 49.


ORDER

An evaluation in excess of 20 percent for a service-connected 
low back disorder is denied.

A 20 percent evaluation for right lower extremity 
radiculopathy is granted, subject to the laws and regulations 
governing the payment of monetary benefits. 

A 20 percent evaluation for left lower extremity 
radiculopathy is granted, subject to the laws and regulations 
governing the payment of monetary benefits.

Service connection for a bilateral knee disorder is denied.


REMAND

With respect to the claim for entitlement to service 
connection for a right ankle disorder, remand is required for 
the issuance of a statement of the case.  When a notice of 
disagreement has been filed, the RO must issue a statement of 
the case.  Manlicon v. West, 12 Vet. App. 238, 240-41 (1999); 
see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995) 
(noting that the filing of a notice of disagreement initiates 
the appeal process and requires VA to issue a statement of 
the case).  In a March 2006 rating decision, the RO denied 
service connection for a right ankle disorder.  In May 2006, 
the Veteran filed a notice of disagreement.  The RO did not 
issue a statement of the case.  This issue, therefore, must 
be remanded.

The Veteran testified before the Board that he was unable to 
complete VA Vocational Rehabilitation.  Consequently, the 
veteran's VA Vocational Rehabilitation and Education file 
should be obtained and associated with the claims file for 
review by the Board.

Moreover, the issue of entitlement to TDIU is inextricably 
intertwined with the resolution of the claim for entitlement 
to service connection for a right ankle disorder because 
entitlement to TDIU requires consideration of the effect on 
employability of all service-connected disabilities.  
Accordingly, appellate review of the Veteran's TDIU claim 
must be deferred because the issue of entitlement to service 
connection for a right ankle disorder is inextricably 
intertwined and must first be addressed by the RO.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding 
that issues are inextricably intertwined and must be 
considered together when a decision concerning one could have 
a significant impact on the other).

Accordingly, the case is remanded for the following action:

1.  Appropriate action, including the 
issuance of a statement of the case and 
notification of the Veteran's appellate 
rights on the issue of entitlement to 
service connection for a right ankle 
disorder is necessary.  38 C.F.R. § 19.26 
(2008).  The Veteran and his 
representative are reminded that, to vest 
the Board with jurisdiction over these 
issues, a timely substantive appeal to the 
March 2006 rating decision denying this 
claim must be filed.  38 C.F.R. § 20.202 
(2008).  If the Veteran perfects an appeal 
as to this issue, same should be returned 
to the Board for appellate review.  

2.  The Veteran's VA Vocational 
Rehabilitation and Education file must be 
obtained and associated with the claims 
folder.

3.  Thereafter, the RO must re-adjudicate 
the claim of TDIU.  If the claim of TDIU 
remains denied, a supplemental statement 
of the case must be provided to the 
Veteran and his representative.  After the 
Veteran and his representative have had an 
adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


